Title: To George Washington from Catharine Sawbridge Macaulay Graham, 10 October 1786
From: Graham, Catharine Sawbridge Macaulay
To: Washington, George



Sir
Knightsbridge near London Octbr 10. [17]86

By some of those unlucky incidents which attend the passage cross the Atlantic the letter with which you honored me dated Jan. 10 did not reach me till the latter end of June last.
There are few persons in Europe who would not be highly flattered by a correspondence with General Washington but when this gratification which from the consideration of popular eminence must be felt by every vulgar mind is enlarged by a Genuine taste for moral excelence it raises the most lively Sentiments of self complacency and gratitude.
When I returned from Mount Vernon to Philadelphia I had the pleasure of seeing a Portrait which bore the strongest resemblance to the original of any I had seen, if you favor me with another letter you will do me great pleasure if you will inform me whether Mr Pine is much advanced in his grand designs of pourtraying the Capital events of the civil wars and whether he is likely to succeed in his attempt.
Give me leave Sir to return you our thanks for those obliging and benevolent sentiments with which your letter is replete.
We present our best respects to Mrs Washington our best compliments and good wishes to the aimable pair who have united their fortunes since our departure from America and our love to the little people whom we sincerely hope will both in their different characters afford an ample recompense for the benevolent care and culture they have received. I have the honor to be Sir with those sentiments which your virtues and goodness are so well calculated to inspire Your Most Obednt And Most Obliged Humble Servnt

Cath: Macaulay Graham

